On December 4, 1990, the Defendant was sentenced to twenty (20) years for the Criminal Sale of Dangerous Drugs. Credit is given for 151 days time served. The sentence shall run consecutively to the terms for prior felony sentences currently being served; Dangerous Designation.
On September 25,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division is here to consider the sentence which was imposed by Judge Mizner. This board has the authority to increase the sentence, to leave it as is, or to reduce it. In the event that the Board would decide the alternative to increase the sentence, the proceedings will be stayed, an attorney would be appointed, and the proceedings would be rescheduled for a later date. In the event that the Board determines the sentence will remain as is or reduce it, the Board will go ahead with that decision. The defendant acknowledged that he understood this and stated that he did not wish to proceed. He requested that his petition be dismissed at this time with the right to refile.
IT IS HEREBY ORDERED THAT the Petition for Sentence Review shall be dismissed without prejudice. Upon showing of good cause, the petitioner can reapply for Sentence Review at a later date.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick, and Hon. G. Todd Baugh, Judges.